NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CARLOS GARAU; OLGA H. GARAU,                    No. 20-56086

                Plaintiffs-Appellants,          D.C. No. 2:20-cv-01273-CJC-PLA

 v.
                                                MEMORANDUM*
LOS ANGELES COUNTY SHERIFF’S
DEPARTMENT, Court Services Division,
Civil Management Bureau; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Cormac J. Carney, District Judge, Presiding

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Carlos Garau and Olga H. Garau appeal from the district court’s judgment

dismissing their 42 U.S.C. § 1983 action alleging claims arising out of their state

court unlawful detainer proceedings. We have jurisdiction under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). The appellants’ request for
oral argument, set forth in the opening brief, is denied.
§ 1291. We review de novo a dismissal under Federal Rule of Civil Procedure

12(b)(1) for lack of subject-matter jurisdiction on the basis of the Rooker-Feldman

doctrine. Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004). We affirm.

       The district court properly dismissed appellants’ claims because they are a

“forbidden de facto appeal” of state court unlawful detainer proceedings and raise

issues that are “inextricably intertwined” with those proceedings. Noel v. Hall, 341

F.3d 1148, 1158, 1163 (9th Cir. 2003) (discussing the Rooker-Feldman doctrine);

see also Cooper v. Ramos, 704 F.3d 772, 779 (9th Cir. 2012) (claims are

“inextricably intertwined” for purposes of the Rooker-Feldman doctrine where “the

relief requested in the federal action would effectively reverse the state court

decision or void its ruling” (citation and internal quotation marks omitted)); Craig

v. State Bar of Cal., 141 F.3d 1353, 1355 n.3 (9th Cir. 1998) (“The fact that the

California Supreme Court denied [plaintiff’s] petition for review without comment

does not mean that no adjudication occurred.”).

       The district court did not abuse its discretion in denying appellants leave to

amend their claims because amendment would have been futile. See Gordon v.

City of Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010) (setting forth standard of

review and explaining that leave to amend may be denied if amendment would be

futile).

       The district court did not abuse its discretion in taking judicial notice. See


                                           2                                       20-56086
Fed. R. Evid. 201; Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001)

(standard of review).

      Appellants’ motion to take judicial notice of state court records (Docket

Entry No. 26) is granted.

      AFFIRMED.




                                         3                                   20-56086